      Case 2:18-cv-09941-E


                                                                                    r               FILED
     PATRICIA L. McCABE CSBN 156634                                                     CLE!~K. U.S. DISTRICT
                                                                                                       ~ COURT
 i   KRISTIN E. BERK,CS~N 275840
     Law Offices of Patricia L. McCabe                                                               .~
 2   7100 Hayvenhurst Avenue Suite 314                                                        DEC 172019
     Van Nuys, CA 91406-387
                                                                                        ~e
 3    818)907-9726• Fes:(818)907-6384                                                CENTw4L DISTRICT OF CAL!;-'
       mail: Patricia~a mccabedisabilitylaw.com                                      3Y                     r
 4
     Attorneys~ for Plaintiff
 5   LUCY M.RODRIGU~Z
 6                            1N THE UNITED STATES DISTRICT COURT
                           FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8                                                WESTERN DIVISION
 9

to   LUCY M.RODRIGUEZ,                                             ) Case No.: 2:18-CV-09941-E

ii                               Plaintiff,
                                                                               ]ORDER FOR AWARD
12   v.                                                                  F TT0IZNEY FEES UNDER
                                                                        THE E~UAL ACCESS TO
13   ANDREW SAULI z                                                     JUSTIC ACT(EAJA)
     Commissioner Social Security
14
                                 Defendant.                             Judge: Honorable Charles F. Eick
15

16
              Based upon the parties' Stipulation for Award of Attorney Fees under The
i~
     Equal Access to Justice Act(EAJA),IT IS ORDERED that attorney fees be paid
ie
     Patricia L. McCabe, Counsel for Plaintiff, in the amount of FIVE THOUSAND
19
     DOLLARS and ZERO CENTS ($5000.00), pursuant to 28 U.S.C. § 2412(d),
Zo
     subject to the terms of the above-referenced Stipulation.
21

22   Date:       l2 17 l~                                      C
23                                                             United States Magistrate Judge
24

25

26

27
               1 Andrew Saul became Commissioner of Social SecuriTy on June 17, 2019. Pursuant to FRCP Rule 25(d), Andre
     Saul should be substituted for Acting Commissioner Nancy A. Berryhill as the defendant in this suit. No further action needs
28
     be taken to continue this suit by reason ofthe last sentence of section 205(g)ofthe Social Security Act, 42 U.S.C. § 405(g).




                         [proposed] Order For Award Of Attorney Fees Under The Equal Access To Justice Act(EAJA)
                                                               -1
